Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 1 of 13
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 29, 2021
                                                                                   Nathan Ochsner, Clerk

                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

         SOLUGEN INC,                    § CIVIL ACTION NO.
                  Plaintiff,             § 4:19-cv-01658
                                         §
                                         §
                 vs.                     § JUDGE CHARLES ESKRIDGE
                                         §
                                         §
         M3 CHEMICAL GROUP               §
         LLC and JAMES                   §
         MULLOY,                         §
                    Defendants.          §

                         MEMORANDUM AND OPINION
                       GRANTING MOTION FOR JURY TRIAL

             The motion by Plaintiff Solugen, Inc for jury trial pursuant
        to Rule 39 of the Federal Rules of Civil Procedure is granted.
                  1. Background
             Solugen is a Houston-based chemical manufacturer.
        Defendant M3 Chemical Group, LLC is a Tennessee limited
        liability corporation headquartered in Nashville. They entered
        into a consulting agreement in May 2018 and amended that
        agreement in August 2018. See Dkt 40 at ¶¶ 15, 21.
             Defendant James Mulloy is M3’s sole member. Solugen
        alleges that the amended agreement required him to personally
        create a new biocide product and to subregister biocides from
        other companies. Id at ¶¶ 11–17. Solugen asserts that Mulloy
        failed to meet a number of milestones within certain phases
        outlined in the amended agreement. Id at ¶¶ 22–44, 73–74. It also
        asserts that Mulloy otherwise breached the confidentiality and
        noncompete provisions within the agreement. Id at ¶¶ 45–70.
             At issue here is simply whether trial will be to a jury or to the
        bench. The pertinent pleadings reflect an escalating cascade of
        claims, counterclaims, answers, and amendments.
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 2 of 13




             Solugen filed its initial complaint solely against M3 in
        May 2019, raising claims for breach of contract and fraudulent
        inducement. Dkt 1. It made no jury demand. M3 answered in
        July 2019 and brought counterclaims for breach of contract and
        declaratory judgment. Dkts 15, 16. Solugen answered the
        counterclaims. Dkt 23.
             Solugen then filed a first amended complaint in August 2019,
        again solely against M3. Dkt 24. That complaint reiterated the
        breach-of-contract and fraudulent-inducement claims, while
        adding another for declaratory judgment. It again made no jury
        demand. M3 answered later that month and maintained its
        counterclaims. Dkt 26.
             M3 then moved in March 2020 to bring amended
        counterclaims based on the same causes of action. Dkts 34, 36.
        Solugen that same day itself moved for leave to file a second
        amended complaint and an amended answer to M3’s amended
        counterclaims. Dkt 37. Both motions were granted. Dkts 38, 39.
        The amended counterclaims were deemed filed, as M3 had
        already docketed them. See Dkt 36. Solugen filed its second
        amended complaint later in March 2020. See Dkt 40. It added
        Mulloy as a party defendant, while also bringing additional claims.
        Solugen now asserts claims against both M3 and Mulloy for
        breach of contract, fraudulent inducement, declaratory judgment,
        money had and received, and promissory estoppel. And this time,
        Solugen demanded a jury trial.
             Solugen later filed an amended answer to M3’s
        counterclaims. Dkt 41. But M3 again amended its breach of
        contract and declaratory judgment counterclaims, to which
        Solugen filed a further amended answer. Dkts 42, 48. And M3
        and Mulloy recently filed a further amended answer to the second
        amended complaint in March 2021. Dkt 115.
             Solugen filed the subject motion for jury trial in April 2020.
        Dkt 45.
                  2. Legal standard
              This order issues as the COVID-19 pandemic appears now
        at last to be relaxing its grip, at least somewhat, in Texas and
        across the country. Jury trials—both civil and criminal—were
        halted due to health exigencies arising from a communicable



                                        2
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 3 of 13




        disease capable of transmission between persons spending
        substantial periods of time in close proximity. For example, see
        General Order No 2020-3, CARES Act Authorization for Video
        and Audio Conferencing in Criminal Proceedings (Mar 30, 2020).
        Calling jurors to service simply wasn’t possible until the
        phenomenon was better understood and brought under control.
             The last jury trial completed in the Houston Division prior
        to mandated lockdowns occurred just over one year ago, with a
        verdict rendered on March 20, 2021. See Legacy Separators LLC v
        Halliburton Energy Services Inc et al, No 4:14-cv-02081 (Judge
        Andrew Hanen). Several others were halted midtrial at that time.
        A series of general orders has since delayed recommencement in
        cautious steps with an eye towards now-familiar tracking statistics
        on positive-test trends, hospital and ICU capacity, and, sadly,
        mortality rates. For example, see Special Order No H-2020-09,
        In re: Court Operations in the Houston and Galveston Divisions
        Under the Exigent Circumstances Created by the COVID-19
        Pandemic (April 3, 2020) (postponing criminal and civil jury trials
        at least until May 31, 2020). Attempts to proceed were made in
        the Fall of 2020, with three jury trials of short duration
        accomplished in October and November. But deteriorating
        statistics amidst a notable surge brought that to a halt.
             With several vaccines created and deployed with astonishing
        speed, Texans began receiving “shots in arms” in December
        of 2020, prioritized to the elderly, essential workers, and the
        infirm. See Texas Department of State Health Services, News
        Release of December 14, 2020. And Governor Greg Abbott has
        now announced that vaccinations for all Texans over the age of
        sixteen commences this day, March 29, 2021. See Texas
        Department of State Health Services, News Release of March 23,
        2021. As such, and if present trends continue, the Houston
        Division of the Southern District of Texas will again begin calling
        prospective jurors for trial service as of May 10, 2021. See Special
        Order No H-2021-11.
             The temporary suspension of the ability to proceed with jury
        trials isn’t the most substantial of the many hardships endured
        during these times. Far from it. But it is one of them. A discussion
        of background principles is appropriate. What’s more, it provides




                                         3
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 4 of 13




        necessary context by which to properly discern the validity of the
        late demand for jury trial by Solugen in this action.
                        a. Background principles
             The Seventh Amendment to the United States Constitution
        states, “In Suits at common law, where the value in controversy
        shall exceed twenty dollars, the right of trial by jury shall be
        preserved, and no fact tried by a jury, shall be otherwise re-
        examined in any Court of the United States, than according to
        the rules of the common law.” Suits at common law refers to those
        actions, as here, “in which legal rights were to be ascertained and
        determined, in contradistinction to those where equitable rights
        alone were recognized, and equitable remedies were
        administered.” Granfinanciera, SA v Nordberg, 492 US 33, 41 (1989)
        (emphasis in original), quoting Parsons v Bedford, 28 US 433, 447
        (1830) (Story, J).
             This right to jury trial in civil matters had existed for
        centuries in the English legal tradition, long prior to our own
        Constitution. Sir William Blackstone published his Commentaries
        on the Laws of England in four volumes commencing in 1765, quite
        proximate to the American Revolution. He there traced origin of
        the right to Magna Carta in 1215 and times earlier, noting that
        establishment and use of jury trial “was always so highly esteemed
        and valued by the people, that no conquest, no change of
        government, could ever prevail to abolish it.” Sir William
        Blackstone, 3 Commentaries on the Laws of England 350 (reprinted
        by Robert Bell, 1st American ed 1772). Even if the ultimate first
        roots are obscured, he observed that “the more it is searched into
        and understood, the more it is sure to be valued,” while further
        describing the right to trial by jury as “the glory of the English
        law” and “the most transcendent privilege which any subject can
        enjoy or wish for, that he cannot be affected, either in his
        property, his liberty, or his person, but by the unanimous consent
        of twelve of his neighbors and equals.” Id at 350, 379; see also
        Hon Jennifer Walker Elrod, W(h)ither The Jury? The Diminishing
        Role of the Jury Trial in Our Legal System, 68 Wash & Lee L Rev 3, 7
        (2011).
             When ratified, the Constitution guaranteed the right of jury
        trial only in criminal matters. US Const Art I, § 2, cl 3. James




                                         4
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 5 of 13




        Wilson explained during the ratification debates that similar
        guarantee didn’t obtain in civil cases because of a lack of
        uniformity among the states, making it “therefore impracticable,
        on that ground, to have made a general rule.” James Wilson, State
        House Speech (Oct 6, 1787), as published in 4 The Founders’
        Constitution 392 (Philip B. Kurland & Ralph Lerner, eds, 1987).
        But it was the very expression of this guarantee in criminal causes
        that engendered Anti-Federalist concern of its implied exclusion
        or outright abolishment in civil causes. For example, see Federal
        Farmer, no 4 (Oct 12, 1787), as published in 5 The Founders’
        Constitution at 354; Cincinnatus, no 2 (Nov 8, 1787), as published
        in 4 The Founders’ Constitution at 394–95. And the writing of
        Federal Farmer perhaps captures best what was feared might be
        lost:
                  The jury trial, especially politically considered, is
                  by far the most important feature in the judicial
                  department in a free country; and the right in
                  question is far the most valuable part, and the
                  last that ought to be yielded, of this trial. Juries
                  are constantly and frequently drawn from the
                  body of the people, and freemen of the country;
                  and by holding the jury’s right to return a
                  general verdict in all cases sacred, we secure to
                  the people at large, their just and rightful
                  controul in the judicial department. If the
                  conduct of judges shall be severe and arbitrary,
                  and tend to subvert the laws, and change the
                  forms of government, the jury may check them,
                  by deciding against their opinions and
                  determinations, in similar cases. It is true, the
                  freemen of a country are not always minutely
                  skilled in the laws, but they have common sense
                  in its purity, which seldom or never errs in
                  making and applying laws to the condition of
                  the people, or in determining judicial causes,
                  when stated to them by the parties. The body of
                  the people, principally, bear the burdens of the
                  community; they of right ought to have a
                  controul in its important concerns, both in



                                        5
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 6 of 13




                  making and executing the laws, otherwise they
                  may, in a short time, be ruined. Nor is it merely
                  this controul alone we are to attend to: the jury
                  trial brings with it an open and public discussion
                  of all causes, and excludes secret and arbitrary
                  proceedings. This, and the democratic branch
                  in the legislature, as was formerly observed, are
                  the means by which the people are let into the
                  knowledge of public affairs—are enabled to
                  stand as the guardians of each others rights, and
                  to restrain, by regular and legal measures, those
                  who otherwise might infringe upon them. I am
                  not unsupported in my opinion of the value of
                  the trial by jury; not only British and American
                  writers, but [Jean-Louis] De Lo[l]me, and the
                  most approved foreign writers, hold it to be the
                  most valuable part of the British constitution,
                  and indisputably the best mode of trial ever
                  invented.
        Federal Farmer, no 15 (Jan 18, 1788), as published in 4 The
        Founders’ Constitution at 397.
             There can be no doubt that all voices on the issue
        acknowledged the fundamental nature of this right—even those
        favoring ratification of the Constitution without modification as
        received from the Convention. Indeed, Alexander Hamilton
        observed, in The Federalist, no 83, “The friends and adversaries of
        the plan of the convention, if they agree in nothing else, concur
        at least in the value they set upon the trial by jury; Or if there is
        any difference between them it consists in this: the former regard
        it as a valuable safeguard to liberty; the latter represent it as the
        very palladium of free government.” The Federalist 562 (Wesleyan
        1961) (Jacob E. Cooke, ed).
             The sentiment to ratify as-is prevailed. This left it to the First
        Congress to make and propose improvements (in this and other
        regards) necessary to allay the fears of those opposed to
        ratification. This James Madison did when he moved that
        Congress towards the Bill of Rights, with his first iteration of the
        Seventh Amendment being, “In suits at common law, between




                                          6
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 7 of 13




        man and man, the trial by jury, as one of the best securities of the
        rights of the people, ought to remain inviolate.” House of
        Representatives, Amendments to the Constitution (June 8, 1789)
        (comments of James Madison), as published in 5 The Founders’
        Constitution at 26. Revisions eventually brought forth the now-
        enduring formulation of the Seventh Amendment, as ratified in
        December of 1791.
              Given this primacy, one Pennsylvania federal court observed
        almost immediately after, “The right of trial by Jury is a
        fundamental law, made sacred by the Constitution, and cannot
        be legislated away.” Vanhorne’s Lessee v Dorrance, 2 US 304, 309 (Pa
        Cir Ct 1795). Writing for the Supreme Court in Parsons v Bedford,
        Justice Joseph Story likewise stated that “trial by jury is justly dear
        to the American people. It has always been an object of deep
        interest and solicitude, and every encroachment upon it has been
        watched with great jealousy.” 28 US at 446. And further, in his
        Commentaries on the Constitution, Justice Story added, “Still it is a
        most important and valuable amendment; and places upon the
        high ground of constitutional right the inestimable privilege of a
        trial by jury in civil cases, a privilege scarcely inferior to that in
        criminal cases, which is conceded by all to be essential to political
        and civil liberty.” Joseph Story, 3 Commentaries on the Constitution of
        the United States § 1762 at 633 (Brown, Shattuck and Co 1833),
        quoting The Federalist, no 83.
              The Supreme Court in more modern times has regularly
        reaffirmed that the “right of jury trial in civil cases at common
        law is a basic and fundamental feature of our system of federal
        jurisprudence which is protected by the Seventh Amendment. A
        right so fundamental and sacred to the citizen whether
        guaranteed by the Constitution or provided by statute should be
        jealously guarded by the courts.” Jacob v New York City, 315 US
        752, 752–53 (1942); see also Beacon Theatres v Westover, 359 US 500,
        501 (1959) (citations omitted); Colgrove v Battin, 413 US 149, 152–
        53 (1973) (citations omitted); Chauffeurs, Teamsters & Helpers,
        Local No 391 v Terry, 494 US 558, 564 (1990) (citations omitted).
                       b. Protections under Rules 38 and 39
              Rule 38(a) of the Federal Rules of Civil Procedure specifically
        addresses this fundamental right. It provides, “The right of trial




                                          7
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 8 of 13




        by jury as declared by the Seventh Amendment to the
        Constitution—or as provided by a federal statute—is preserved
        to the parties inviolate.” But inviolate doesn’t mean automatic. A
        respected treatise observes that the “right to jury trial preserved
        by the Seventh Amendment to the Constitution and embodied in
        Federal Rule 38(a) is not self-enforcing.” Charles Alan Wright
        and Arthur R. Miller, Federal Practice and Procedure § 2318 (West 4th
        ed October 2020 Update). And so, Rule 38(b) requires a party to
        make a written demand for a jury trial and serve such demand on
        the opposing party between the filing of the complaint and
        fourteen days after the service of the last pleading directed to the
        issue triable by a jury.
              But even where not originally claimed by a party, a jury trial
        may still be proper. Rule 39(b) provides, “Issues on which a jury
        trial is not properly demanded are to be tried by the court. But
        the court may, on motion, order a jury trial on any issue for which
        a jury might have been demanded.” This rule grants considerable
        discretion to the district court. And “when a demand has been
        made, though untimely, it is not reversible error for the district
        court to exercise its discretion under Rule 39(b).” Swofford, 336
        F2d 406, 409 (5th Cir), cert denied, 379 US 962 (1964) (citation
        omitted); see also Bush v Allstate Insurance Co, 425 F2d 393, 396
        (5th Cir) (citations omitted), cert denied, 400 US 833 (1970)
              It is both clear and unsurprising that the exercise of this
        discretion is weighted in favor of preserving the right to jury trial.
        Indeed, the Fifth Circuit admonishes, “Technical insistence upon
        imposing a penalty for default [under Rule 38] by denying a jury
        trial is not in the spirit of the rules.” Daniel International Corp v
        Fischbach & Moore, Inc, 916 F2d 1061, 1066 (5th Cir 1990)
        (quotation omitted). It further holds that “when the discretion of
        the court is invoked under Rule 39(b), the court should grant a
        jury trial in the absence of strong and compelling reasons to the
        contrary.” Swofford, 336 F2d at 409 (citation omitted). And the
        following factors are pertinent to the exercise of this discretion:
                   o First, whether the case involves issues which are best
                       tried to a jury;




                                          8
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 9 of 13




                 o    Second, whether granting the motion would result in
                      a disruption of the court’s schedule or that of an
                      adverse party;
                  o Third, the degree of prejudice to the adverse party;
                  o Fourth, the length of the delay in having requested a
                      jury trial; and
                  o Fifth, the reason for the movant’s tardiness in
                      requesting a jury trial.
        Daniel International Corp, 916 F2d at 1064 (citations omitted).
             This isn’t a simple “tally” of the factors with grant or denial
        depending upon the count. Bell v General American Life
        Insurance Co, 2014 WL 815382, *2 (ND Tex). District courts must
        instead consider “all the factors holistically, keeping firmly in
        mind the Seventh Amendment fundamental right of trial by jury.”
        Ibid, citing Farias v Bexar County Board of Trustees for Mental Health
        Mental Retardation Services, 925 F2d 866, 880 (5th Cir 1991) (Clark,
        CJ, dissenting). They also “ought to approach each Rule 39(b)
        application with an open mind and an eye to the factual situation
        in the particular case before it.” Wright & Miller, Federal Practice
        and Procedure § 2334.
                  3. Analysis
             Solugen asserts that its jury demand is proper under Rule 38
        of the Federal Rules of Civil Procedure because its second
        amended complaint and amended answer to M3’s counterclaims
        raise new issues. Dkt 45 at 6–11. M3 and Mulloy argue that the
        motion under Rule 38 should be denied because the claims in the
        second amended complaint turn on “the same matrix of facts”
        that informed the first two complaints, and that raising claims
        against Mulloy didn’t raise any new issue. Dkt 49 at 12–17.
             The jury demand under Rule 38 needn’t be addressed,
        although the war-by-amendment strategy engaged in by both
        parties (as procedurally recounted above) would suggest that new
        issues have continually been injected into this case. Regardless,
        Solugen also moves for jury trial pursuant to Rule 39. The motion
        may be resolved on that basis according to the five factors from
        Daniel International.




                                          9
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 10 of 13




              As to the issues involved. This is an action for breach of contract.
        It is naturally well-suited for consideration by a jury. This is so in
        every contract action—unless the given contract is so clear and
        dispositive as to resolve the dispute as a matter of law. See
        Harrison Co v A-Z Wholesalers, Inc, 2020 WL 918749, *5 (ND Tex),
        quoting Daniel International, 916 F2d at 1064; Centerboard Securities,
        LLC v Benefuel, Inc, 2016 WL 4207985, *2 (ND Tex) (citation
        omitted). And the positions of the parties here plainly indicate
        that trial will be necessary to determine the issue of breach.
              As to scheduling. All deadlines in this case are presently stayed
        pending resolution of this issue and entry of a further order.
        Dkt 112. This followed from joint motion by the parties to stay
        deadlines to submit the joint pretrial order and motions in limine.
        Dkt 111. Ordering jury trial will entail no disruption of schedules.
              As to prejudice to the party opposing jury trial. M3 and Mulloy argue
        that they would be prejudiced by a jury trial because they “made
        important strategic decisions expecting a bench trial.” Dkt 49
        at 19. For instance, they note that M3 voluntarily dismissed an
        action it brought against Solugen in a Tennessee federal court
        because it expected that this one “would be tried to a federal
        judge, not a jury in Solugen’s hometown.” Ibid. This might have
        some force if there were a stipulation or written agreement that
        trial here would be to the bench. But there’s not. And M3 hasn’t
        proceeded as if the pleadings were somehow locked in amber. It
        has repeatedly amended its own counterclaims and answers after
        dismissing the Tennessee action. See Dkts 36, 42, 115.
              M3 and Mulloy also claim that they didn’t videotape the
        depositions of Solugen’s cofounders because they anticipated a
        bench trial. Dkt 49 at 19. But facts are facts, and the burden of
        proof doesn’t change depending on where a federal court sits or
        whether the factfinder is judge or jury. M3 and Mulloy only
        suggest, “The theatrics of impeachment by video would have
        been worth the added expense for a jury, but not for a bench
        trial.” Ibid. But the underlying premise is flawed. Impeachment
        by transcript can be just as devastating, at least where executed
        properly by skilled counsel.
              Where found decisive, the asserted prejudice in this regard
        typically concerns extenuating circumstances, such as refusal by




                                            10
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 11 of 13




        a key expert witness to testify before a jury and decision by
        counsel to not depose at all certain witnesses in light of an
        expected bench trial. Equal Employment Opportunity Commission v
        El Paso Natural Gas Co, 1985 WL 152, *1 (WD Tex). Courts have
        also found prejudice where a plaintiff filed a Rule 39 motion less
        than a month before trial. See Weidner v Nationwide Property &
        Casualty Insurance Co, 2014 WL 8480457, *1 (ED Tex), affirmed,
        2014 WL 8494866; Centerboard Securities, 2016 WL 4207985 at *2.
             There’s no impending trial date, and M3 and Mulloy haven’t
        identified any witnesses they didn’t depose or otherwise couldn’t
        question before a jury. And M3 and Mulloy can, of course, bring
        any proper motion to reopen discovery to address their concerns
        in reasonable fashion, which will be accommodated.
             As to the length of delay prior to jury demand. Solugen made a jury
        demand in its second amended complaint. Dkt 40. That demand
        came twenty-two months after its original filing and over seven
        months after its first amended complaint. This delay is somewhat
        concerning if measured from initiation of the action. But neither
        the parties nor the causes of action were fully set until the second
        amended complaint. And the counterclaims and party answers
        were likewise evolving over this time. The more appropriate
        measure of delay is thus from either the first or second amended
        complaints. And Rule 39 motions are often granted despite delays
        within that span. For example, see Tovar v Target Corp, 2005 WL
        3447752, *2 (WD Tex) (seventeen-month delay due to
        inadvertence); Dallas & Mavis Specialized Carrier Co v Pacific Motor
        Transportation Co, 2008 WL 696430, *4 (ND Tex) (sixteen-month
        delay due to inadvertence); Jung v 24 Hour Fitness USA, Inc, 2018
        WL 6268481, *4 (ED Tex) (fifteen-month delay from filing and
        twelve-month delay from removal due to inadvertence); Herkner v
        Argo-Tech Corp Costa Mesa, 2007 WL 2274406, *2 (SD Tex)
        (twelve-month delay due to inadvertence and confusion); Tissue
        Transplant Technology, Ltd, d/b/a Bone Bank Allographs v
        Osteotech, Inc, 2005 WL 2645007, *2–3 (WD Tex) (eleven-month
        delay due to questionable new evidence); Etronix International, Inc v
        Samsung Telecommunications America, LP, 2003 WL 21356815, *1
        (ND Tex) (eight-month delay due to inadvertence); Castaneda v




                                          11
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 12 of 13




        Mammoet USA, Inc, 2008 WL 961924, *2 (SD Tex 2008) (seven-
        month delay due to assignment of new judge).
              As to the reason for delay. M3 and Mulloy argue that Solugen
        hasn’t provided any explanation for its delay in requesting a jury
        trial, and that the motion should be denied on this basis alone
        because the “most important” Daniel International factor is
        “whether the movant can explain its delay.” Dkt 49 at 17–18. As
        to the latter assertion, it doesn’t accurately reflect the standards.
        The Fifth Circuit requires consideration of each and every
        factor—with an eye always in favor of the right guaranteed by the
        Seventh Amendment. See Bell, 2014 WL 815382 at *2, citing
        Farias, 925 F2d at 880.
              As to the former, it’s true that Solugen doesn’t again explain
        its reasons for delay as to its alternative motion under Rule 39.
        See Dkt 45 at 13. But its reasons stated under Rule 38 are quite
        clear that it wasn’t until the operative, second amended complaint
        that Solugen added Mulloy, while also adding additional claims—
        to say nothing of the evolving nature of counterclaims and
        answers by M3 and Mulloy. And so, Solugen asserts that it was,
        first, reacting to an alleged change of position by M3 as to proper
        interpretation of the subject consulting agreement; second,
        bringing in Mulloy as a new defendant and asserting new claims
        against him; and third, raising a new claim against M3. Id at 7–
        11. That’s sufficient reason.
              As shown, the Seventh Amendment confers a fundamental
        right to trial by jury in civil matters. Yet M3 and Mulloy refer to
        it in passing only once in their response. Dkt 49 at 20. That’s
        insufficient to apprehend the requisite strong and compelling reasons
        necessary to supplant such a deeply rooted right. See Swofford, 336
        F2d at 409 (citation omitted).
              The motion for jury trial will be granted.
                  4. Conclusion
              The motion by Solugen for jury trial pursuant to Rule 39 of
        the Federal Rules of Civil Procedure is GRANTED. Dkt 45.
              All deadlines remain STAYED pending entry of an amended
        scheduling order.
              SO ORDERED.




                                         12
Case 4:19-cv-01658 Document 117 Filed on 03/29/21 in TXSD Page 13 of 13




            Signed on March 29, 2021 at Houston, Texas.



                                  Hon. Charles Eskridge
                                  United States District Judge




                                     13
